DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on June 30, 2021 has been received and fully considered.
Previous claim rejections made under 35 U.S.C. 112 (b) as indicated in the Office action dated April 1, 2021 are withdrawn in view of amendment made to claims 2, 5, 12, 13 and 15. 
Previous claim rejection made under 35 U.S.C. 103 over Julep (“No excuse invisible sunscreen gel for face braod spectrum SPF 40”, Mintel, published January 2017) as evidenced by Aristoflex AVC (Clariant, Product fact sheet, May 2013) in view of Zanatta et al. (US 20190015315 A1) is withdrawn in view of the amendment made to claims 1 and 12 which requires “only a single amino acid gelling agent”.  
Previous claim rejection made under 35 U.S.C. 103 over Julep as evidenced by Aristoflex AVC (Clariant, Product fact sheet, May 2013) in view of Bingham (US 20200188293 A1), Howell et al. (US 20150257996 A1) and Zanatta is withdrawn in view of the same reason
 New rejections are made to address the amended limitation in claims 1 and 12. 
        
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as obvious over Julep (“No excuse invisible sunscreen gel for face braod spectrum SPF 40”, Mintel, published January 2017, cited in IDS) as evidenced by Aristoflex AVC (Clariant, Product fact sheet, May 2013) (“Clariant” hereunder) in view of Zanatta et al. (US 20190015315 A1, published on January 17, 2019) (“Zanatta” hereunder) and Bingham et al. (US 20200188293 A1, priority to December 18, 2018) (“Bingham” hereunder).
Julep sunscreen gel has been available at least since 2016; the composition is said to be “completely transparent”, fast-absorbing face sunscreen in an “essence-gel base” that has SPF 40 protection from UVA/UVB rays.  The composition is lightweight, smoothly applies and quickly dries to a satin finish.  
Julep comprises UV filters (18.6 wt %), dibutyl lauroyl glutamide, dibutyl ethylhexanoyl glutamide, water and carbomer.  See Ingredients.  Also included in the formulation are oil components, such as rosehip seed oil, camellia seed oil, etc. See Ingredients and product description.   No conventional emulsifier is seen in the ingredient list.  See instant claims 3, 5 and 7.   
Claim 1 also requires that the composition is in the form “a suspension of oil phase droplets in a gellified water phase”.  The Julep teaches the composition is lightweight “essence-gel base” that dries quickly.  Furthermore, Julep teaches that ammonium acryloyldiemthyltaruate/vp copolymer is used, which is known to thicken oil-in-water emulsions in absence of emulsifiers.  See Clariant, application. Since Julep teaches that the composition is in the form of “microemulsion”, given the particular use of the oil-in-water thickener present in the formulation, it is viewed that the Julep composition must be in the form a suspension of oil phase droplets in a gellified water phase.
Claim 1 also requires that “the oil phase components can be blended at a temperature that is below 100 º C”. Since the same oil gelling agents (the amino acid gelling agents) and the same oil phase components as in claim 1 are used in prior art compositions, their blending properties as presently claimed is present in the composition unless shown otherwise.   
	Claim 1 requires the amount of the UV filters “at least 22 wt %”; prior art teaches 18.6 wt %.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, increasing the amount of the UV filters to fortify UV protection of the sunscreen would have been obvious and would have only taken one of ordinary skill in the art. 

Julep teaches using pentylene glycol, butylene glycol and hexylene glycol; the reference fails to disclose teaches the amounts of and proportions of the ingredients used in the formulation.  Claim 1 also requires the amount of the diols present in the composition be “from about 1 % to about 2 %”. 
Zanatta teaches a sunscreen composition comprising organic UV filters and humectants.  The reference teaches that pentylene glycol, butylene glycol, as well as glycerin are humectants.  See [0061].  Example 2 contains pentylene glycol: octocrylene: octisalate at the ratio of 0.5: 6: 4 ( = 0.125:1.5:1).  Pentylene glycol, a diol, is a humectant; the reference also teaches using glycerin as a humectant, which is used in the formulation in the amount of 5 wt %.  See [0061].  The reference further teaches that glycerin is used from about 3 wt% or at least about 5 wt %.  
As indicated above, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  In this case, Julep teaches the humectant diols and glycerin, while Zanatta teaches using pentylene glycol (0.5 wt %) and glycerin (5 wt %).  Given such suggested amounts of humectants, manipulating the concentrations of the humectants to obtain the optimal moisturizing effects would have been well within the skill in the art. In this case, applicant’s own invention uses glycerin as well, and the criticality of the amount of diols is not seen, as manipulating the concentrations of these glycols to optimize the moisturizing properties or humectancy of the composition would have only taken ordinary skill in the art.  
Also in claim 1, the claimed weight ratio of the octisalate to at least one diol is in the range from about 1.3:1 to about 3.3:1.  Similarly, claim 9 requires the octisalate: diol ratio range from about 1.667:1 – 3.3:1.  Zanatta teaches the ratio of Octisalate to pentylene glycol in Example 3 is 4: 0.5 (8:1).  However, since both Julep and Zanatta teach additional UV filters and other than Octisalate and additional diol humectants are used, the criticality of the claimed proportion of octisalate to at least one diol is not seen, and manipulating the amount of other functionally equivalent components could easily meet this limitation.   For example, since both butylene glycol and pentylene glycol in Julep are art-recognized functional equivalents, one of ordinary skill in the art would expect that increasing the concentration of these diols would result in increased moisturizing properties, and discovery of optimized concentration levels of these diols would have been obvious and well within the skill of the art.   
Amended claim 1 requires that only a single amino acid gelling agent; Julep contains dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide. 
It is well settled in patent law that omission of an element with retention of the element’s function is an indicium of nonobviousness.  See MPEP 2144.04, B.  Bingham teaches that dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide are both well-known gelling agents.  Although the reference suggests using the combination of the two amino acid gelling agents for improved stability, the reference teaches that dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide are individually known gelling agents by itself.  It is well known in patent law that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.   See MPEP 2123, II; In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." See In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).  See MPEP 2145, D, 1.   
In the present case, although Julep and Bingham suggests combined amino acid gelling agents is used as the preferred embodiment, Bingham also suggests that using only one of the amino acid gelling agents still produces a gelled network within the solvent, albeit the network would be “inferior” compared to the combined network of the two different gelling agents.  In view of the teachings of Julep and Bingham and the applicable case laws, examiner views that the present limitation is prima facie obvious as omitting one of the two known gelling agents used in the Julep composition still enables gelation of the composition.  The teachings in Bingham does not indicate any inoperability of or teaching away from using one only one amino acid gelling agent, and the present modification of Julep by omitting one of the two known gelling agent is deemed obvious absent unexpected results.   

Regarding claim 2, Julep contains avobenzone, homosalate, octisalate and octocrylene.  
Regarding claim 6, Zanatta teaches that pentylene glycol is used at 0.5 wt %, while other humectant, glycerine, is used at 5 wt %.  Thus adding pentylene glycol as a humectant at the suggested amount by Zanatta would have been obvious. 
Regarding claim 10, the claimed ratio of the pentylene glycol: octocrylene: octisalate is 1.5: 5.5 : 5 ( = 0.3:1.1:1).  Example 3 teaches such ratio of 0.5:6:4 (0.125:1.5:1).  Again, manipulating the humectant diol to find the optimal moisturizing effect would be well within the skill in the art.  Julep teaches octisalate (ethylhexyl salicylate) and octocrylene are used at 5 wt% and 2.6%, respectively.  Both of these UV filters are known to block UVB rays, See Zanatta, Table 1.  Thus changing the proportion of the two does not render any significant change per se, as optimizing the amount of the UV filters by increasing the amount of octocrylene, for example, to improve the overall UVB coverage, would easily meet this limitation.  
Regarding claim 11, Julep contains powders such as titanium dioxide and mica. 


Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Julep as evidenced by Clariant and in view of Bingham, Howell et al. (US 20150257996 A1, published in September 17, 2015) (“Howell” hereunder) and Zanatta. 
	Julep is relied upon as above:  Julep sunscreen gel has been available at least since 2016; the composition is said to be “completely transparent”, fast-absorbing face sunscreen in an “essence-gel base” that has SPF 40 protection from UVA/UVB rays.  The composition is lightweight, smoothly applies and quickly dries to a satin finish.  
Julep comprises UV filters (18.6 wt %), dibutyl lauroyl glutamide, dibutyl ethylhexanoyl glutamide, water and carbomer.  See Ingredients.  Also included in the formulation are oil components, such as rosehip seed oil, camellia seed oil, etc. See Ingredients and product description.   No conventional emulsifier is seen in the ingredient list.  See instant claims 3, 5 and 7.   
Amended claims 1 and 12 require that only a single amino acid gelling agent; Julep contains dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide. 
It is well settled in patent law that omission of an element with retention of the element’s function is an indicium of nonobviousness.  See MPEP 2144.04, B.  Bingham teaches that dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide are both well-known gelling agents.  Although the reference suggests using the combination of the two amino acid gelling agents for improved stability, the reference teaches that dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide are individually known gelling agents by itself.  It is well known in patent law that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.   See MPEP 2123, II; In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." See In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).  See MPEP 2145, D, 1.   
In the present case, although Julep and Bingham suggests combined amino acid gelling agents is used as the preferred embodiment, Bingham also suggests that using only one of the amino acid gelling agents still produces a gelled network within the solvent, albeit the network would be “inferior” compared to the combined network of the two different gelling agents.  In view of the teachings of Julep and Bingham and the applicable case laws, examiner views that the present limitation is prima facie obvious as omitting one of the two known gelling agents used in the Julep composition still enables gelation of the composition.  The teachings in Bingham does not indicate any inoperability of or teaching away from using one only one amino acid gelling agent, and the present modification of Julep by omitting one of the two known gelling agent is deemed obvious absent unexpected results.   

Claim 12 further requires that the composition is in the form “a suspension of oil phase droplets in a gellified water phase”.  The Julep teaches the composition is lightweight “essence-gel base” and dries quickly. Furthermore, Julep teaches that ammonium acryloyldiemthyltaruate/vp copolymer is used, which is known to thicken oil-in-water emulsions in absence of emulsifiers.  See Clariant, application.  
Since Julep teaches that the composition is in the form of “microemulsion”, given the particular use of the oil-in-water thickener present in the formulation, it is viewed that the Julep composition must be in the form a suspension of oil phase droplets in a gellified water phase.
Amended claim 12 a) i requires the amount of the UV filters “at least 22 wt %”.  Julep teaches the total amount of the UV filters in prior art is 18.6 wt.  As indicated above, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller.  In this case, increasing the amount of the UV filters such as octocrylene to fortify UV protection of the sunscreen would have been obvious and would have only taken one of ordinary skill in the art. 
Amended claim 12 a) ii requires the amount of the diols present in the composition be “from about 1 % to about 2 %”. Julep teaches using pentylene glycol, butylene glycol and hexylene glycol; the reference fails to disclose teaches the amounts of and proportions of the ingredients used in the formulation. 
Bingham teaches that diol solvents such as pentylene glycol, butylene glycol, dipropylene glycol and hexylene glycol are used as solvents for the amino acid gelling agent (i.e., dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide) to make a topical gel.  See abstract.  Using the solvent in the amount of from about 0.5 to about 10 % of a solvent, or from about 1 % to about 5 % by weight of the composition is also suggested.  See [0041].  
Regarding claim 12 a) iii, the reference teaches that the gelling agent mixture can comprise from about 0.15 to about 1 % of a gelling agent by weight of the composition.  See [0029-0031].   The suggested weight ratio of the gelling agent to the solvent is from about 1:2 to about 1:10, or from about 1:3 to about 1:5.  See [0008, 0042].  
Regarding claim 12 b) the water phase, although Julep teaches that the composition contains water and thickeners, the reference fails to specifically disclose the concentrations. 
Zanatta teaches a light and watery sunscreen composition comprising organic UV filters in a conventional oil-in-water emulsion form. The reference discloses an emulsion comprising 63 wt % of water and 0.5 wt % of a viscosity increasing agent (sodium acryloyldimethyltaurate/VP crosspolymer). The reference teaches that pentylene glycol, butylene glycol, as well as glycerin are humectants.  See [0061].  Example 2 contains pentylene glycol: octocrylene: octisalate at the ratio of 0.5: 6: 4 ( = 0.125:1.5:1).  Pentylene glycol, a diol, is a humectant; the reference also teaches using glycerin as a humectant, which is used in the formulation in the amount of 5 wt %.  See [0061].  The reference further teaches that glycerin is used from about 3 wt% or at least about 5 wt %.  
Zanatta teaches a sunscreen composition comprising organic UV filters and humectants.  The reference teaches that pentylene glycol, butylene glycol, as well as glycerin are humectants.  See [0061].  Example 2 contains pentylene glycol: octocrylene: octisalate at the ratio of 0.5: 6: 4 ( = 0.125:1.5:1).  Pentylene glycol, a diol, is a humectant; the reference also teaches using glycerin as a humectant, which is used in the formulation in the amount of 5 wt %.  See [0061].  The reference further teaches that glycerin is used from about 3 wt% or at least about 5 wt %.  
Given the disclosure of oil-in-water sunscreen gel formulation in Julep, one of ordinary skill in the art would have been obviously look for workable ranges of the ingredients suitable for formulation.  The skilled artisan would have been obviously motivated to look to Zanatta as the latter teachings a high loading oil-in-water emulsion gel comprising the same type of thickening agent for the aqueous phase.   
Claim 12 also requires that “the oil phase components can be blended at a temperature that is below 100 º C”. Since the same oil gelling agents (the amino acid gelling agents) and the same oil phase components as in claim 1 are used in prior art compositions, their blending properties as presently claimed is the same unless shown otherwise.   Furthermore, Howell teaches cosmetic emulsions comprising oil phase gelled with at least one glutamic acid gellant and glycol; the glutamic acid gellant here are also dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide, which are used in Julep. See [0018].  The reference teaches that the oil phase is heated to 85 º C and the glutamide based gellants and butylene glycol are pre-heated and added.  Although the Howell composition is a mascara, the reference discusses in length of previously known efforts in cosmetic art to use the amino acid gelling agents of Julep to make gelled oil phase with stability and usability.  See [0007-0011].  Thus, the blending temperature of the gelling agent and the diol solvents of Julep is well known. 
Based on the above findings, the limitations of present claims 12, 1, 3, 4, 6, 7, 9 and 14 in part are rendered obvious. 
Regarding claim 2, Julep contains avobenzone, homosalate, octisalate and octocrylene.  
Regarding claims 5 and 13, the UV filters including avobenzone, homosalate, octisalate and octocrylene, humectants (glycerin), diols, ammonium acryloyldimethyltaurate/vp copolymer, etc. of the present claims are used in the Julep formulation. 
Regarding claim 10, the claimed ratio of the pentylene glycol: octocrylene: octisalate is 1.5: 5.5 : 5 ( = 0.3:1.1:1).  Zanatta Example 3 teaches pentylene glycol as a humectant, and teaches a formulation comprising the humectant and octocrylene and octisalate UV filters used at the ratio of 0.5:6:4 (0.125:1.5:1).  Manipulating the humectant diol to find the optimal moisturizing effect would be well within the skill in the art.  Julep teaches octisalate (ethylhexyl salicylate) and octocrylene are used at 5 wt% and 2.6%, respectively.  Both of these UV filters are known to block UVB rays, See Zanatta, Table 1.  Thus changing the proportion of the two does not render any significant change per se, as optimizing the amount of the UV filters by increasing the amount of octocrylene, for example, to improve the overall UVB coverage, would easily meet this limitation.  
Regarding claim 11, Julep contains powders such as titanium dioxide and mica. 


Regarding claim 14, limitations of a) oil phase and b) the water phase are met in view of Julep in view of Bingham and Zanatta as addressed above in claim 12 a) and b). 
Regarding the ratio of octisalate to diol ranging from about 1.3: to 3.3:1, as indicated above, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  In this case, Julep teaches the diols and octisalate (2.6 wt %), while Bingham teaches using the diols at in a concentration ranging from about 1 % to about 5 %, with the gelling agent: diol weight ratio in the range of from about 1:3 to about 1:5.   Given such suggested amounts of the solvents for the gelling agent, and the recommended concentration of octisalate, manipulating the concentrations of these components for their known purposes and the rheology of the oily gel phase by routine experimentations would have only taken one of ordinary skill in the art. Furthermore, octisalate is not the only oil-soluble UV filters present in the present invention or Julep, therefore criticality of the presently claimed defined weight ratio between the solvent and only one of the UV filter is not seen. 

Regarding claim 15, the UV filters, humectants (glycerin), diols, acryloyldimethyltaurate/vp copolymer, etc. of the present claims are used in the Julep formulation. 
Regarding claim 16, the claimed weight ratio of the octisalate to at least one diol is in the range from about 1.3:1 to about 3.3:1.  As discussed above, since both Julep and Zanatta teach additional UV filters and other than Octisalate and additional diol humectants are used, the criticality of the claimed proportion of octisalate to at least one diol is not clear, and manipulating the amount of other functionally equivalent components present in Julep could easily meet this limitation.   

Response to Arguments
Applicant's arguments filed on June 30, 2021 have been fully considered but they are not moot in view of the new grounds of rejection as indicated above. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617